TO BE PUBLISHED IN THE OFFICIAL REPORTS

                       OFFICE OF THE ATTORNEY GENERAL
                                 State of California

                                    BILL LOCKYER
                                    Attorney General



                                             :
                 OPINION                     :                  No. 98-1102
                                             :
                     of                      :                March 10, 1999
                                             :
             BILL LOCKYER                    :
             Attorney General                :
                                             :
        ANTHONY M. SUMMERS                   :
         Deputy Attorney General             :
                                             :




         THE CALIFORNIA LAW ENFORCEMENT TELECOMMUNICATIONS
ADVISORY COMMITTEE has requested an opinion on the following question:

               May a city, which by contract provides parking citation management services
to another city, have access through its police department to the California Law Enforcement
Telecommunications System to assist it in performing its contractual responsibilities?


                                     CONCLUSION

               A city, which by contract provides parking citation management services to
another city, may have access through its police department to the California Law
Enforcement Telecommunications System to assist it in performing its contractual
responsibilities.


                                             1                                      98-1102
                                              ANALYSIS

              The Legislature has authorized the Department of Justice to maintain a
statewide telecommunications system, known as “CLETS,” for the use of law enforcement
agencies. (Gov. Code, §§ 15150-15167.)1 The purposes of CLETS are set forth in section
15151 as follows:

               “The maintenance of law and order is, and always has been, a primary
       function of government and is so recognized in both Federal and State
       Constitutions. The state has an unmistakable responsibility to give full support
       to all public agencies of law enforcement. This responsibility includes the
       provision of an efficient law enforcement communications network available
       to all such agencies. It is the intent of the Legislature that such a network be
       established and maintained in a condition adequate to the needs of law
       enforcement. It is the purpose of this chapter to establish a law enforcement
       telecommunications system for the State of California.”

The question presented for resolution is whether CLETS may be used by a city to provide
parking citation management services to another city. We conclude that it may be so used.

               We first note that the Legislature requires CLETS to “be used exclusively for
the official business of the state, and the official business of any city, county, city and
county, or other public agency.” (§ 15153.) Are parking citation management services
performed for another municipality “the official business of any city . . .”?

                The parking management services being offered by the city in question include
(1) the identification of registered owners of cited vehicles, (2) the mailing of notices to the
persons responsible for paying the citation, (3) the placement of registration holds with the
Department of Motor Vehicles when a citation is not paid in a timely manner, and (4)
removal of the registration hold when the citation is cleared. (See Veh. Code, §§ 40200.8,
40203, 40206, 40206.5.) In some instances the services provided may be more extensive,
including (5) receipt of payment for citations, (6) responding to “customer inquiries,” (7)
conducting administrative investigations, (8) scheduling hearings, (9) carrying on all
correspondence relating to citations, and (10) forwarding funds received and providing an
accounting to the entity issuing the citation. These activities are described in Lockheed
Information Management Services Co. v. City of Inglewood (1998) 17 Cal. 4th 170, 174-176,
where the court resolved the issue whether the provision of parking management services
pursuant to contract may constitute the “official business” of a city:


       1
           Further references to the Government Code will be by section number only.

                                                    2                                  98-1102
               “. . . [G]overnment Code section 54981 authorizes Inglewood to
       contract with other local agencies, both within and without Los Angeles
       County, for assistance in the management and disposition of their parking
       citations. The administration of parking tickets is a core ‘municipal . . .
       function[]’which Inglewood is authorized to perform for itself, and which its
       customer agencies, in the proper administration of their own municipal affairs,
       are likewise authorized, and would otherwise be required, to perform for
       themselves. Under Government Code section 54981, such functions may
       therefore be the subject of a ‘contract service’agreement between Inglewood
       and any other such ‘local agency,’regardless of their geographic relationship,
       as the contracting parties deem in their best interests . . . .” (Id., at pp. 184-
       185.)

Because the management and disposition of parking tickets is a core function of a
municipality that may be subject to a “contract service” agreement with another city, the city
performing the management services would be using CLETS for “the official business of any
city . . . .” (§ 15153.)

               Next we consider whether providing parking citation management services
constitutes “law enforcement” activities, since the purpose of CLETS is to provide “an
efficient law enforcement communications network” to “public agencies of law
enforcement.” (§ 15151; see also §§ 15152, 15163, 15164.) Clearly a city police department
is a law enforcement agency for purposes of this statutory scheme, and a city parking
ordinance “has the same force within its corporate limits as a statute passed by the
Legislature has throughout the state. [Citations.]” (Brown v. City of Berkeley (1976) 57
Cal. App. 3d 223, 231; accord, Simons v. City of Los Angeles (1977) 72 Cal. App. 3d 924, 934.)
However, is the enforcement of laws through civil penalties rather than criminal penalties
a “law enforcement” function? We reject the suggestion that the term “law enforcement”
necessarily requires enforcement through criminal sanctions rather than civil sanctions.

               As recently noted in Tyler v. County of Alameda (1995) 34 Cal. App. 3d 777,
780, parking offenses are no longer considered criminal in nature but rather are civil offenses
subject to civil penalties:

              “In 1992 the Legislature substantially changed the way parking
       violations are handled. No longer are parking violations treated as infractions
       within the criminal justice system; instead they are treated as civil offenses
       subject to civil penalties and administrative enforcement.”

Parking citations, with limited exceptions, are enforced by imposition of a civil penalty.
(Veh. Code, § 40200, subd. (a).) Unpaid penalties are subject to collection by the

                                               3                                        98-1102
Department of Motor Vehicles at the time a vehicle is registered, or as a civil judgment.
(Veh. Code, § 40220.) Thus, parking violations are not subject to criminal penalties and do
not fall within the definitions of a “crime” or “public offense.” (Pen. Code, §§ 15-16.)

               The term “law enforcement” is often used to refer to the enforcement of
criminal laws, but it is not limited to that meaning. Rather, law enforcement agencies often
have responsibilities for enforcing laws containing civil penalties. For example, the Attorney
General is the chief law officer of the state (Cal. Const., art. V, § 8) and enforces many laws
resulting in the imposition of civil penalties (see, e.g., Bus. & Prof. Code, §§ 17200, 17500).
In People v. New Penn Mines, Inc. (1963) 212 Cal. App. 2d 667, 671, the court observed:

               “As chief law officer of the state, the Attorney General has broad
       common law powers. In the absence of legislative restriction he has the power
       to file any civil action which he deems necessary for the enforcement of the
       laws of the state and the protection of public rights and interests. [Citations.]”

              Similarly, a district attorney prosecutes crimes (Gov. Code, § 26500), but may
also enforce laws resulting in civil penalties as part of his or her other “law enforcement”
duties. In People v. Pacific Land Research Co. (1977) 20 Cal. 3d 10, 17, The Supreme Court
explained:

               “An action filed by the People seeking injunctive relief and civil
       penalties is fundamentally a law enforcement action designed to protect the
       public and not to benefit private parties. The purpose of injunctive relief is to
       prevent continued violations of law and to prevent violators from dissipating
       funds illegally obtained. Civil penalties, which are paid to the government
       [citations], are designed to penalize a defendant for past illegal conduct.”
       (Italics added.)

In Rauber v. Herman (1991) 229 Cal. App. 3d 942, 948, the court examined whether a district
attorney or the county counsel was the appropriate legal officer to represent the county in
proceedings seeking to recover overpayments made to welfare recipients:


               “. . . [C]ertain functions not amounting to the prosecution of a criminal
       offense may . . . fall within the ambit of the district attorney’s prosecutorial
       role, and therefore may be performed by the district attorney even where there
       is a county counsel. As clarified by an opinion of the Attorney General:
       ‘Noncriminal actions are not necessarily “civil actions” under [Government
       Code section 26529]. The courts have held in several instances that cases
       which might normally be considered civil are actually the responsibility of the

                                               4                                       98-1102
       district attorney. Primary responsibility for noncriminal actions or
       proceedings turns on whether they would be “in aid of and auxiliary to the
       criminal law” [citation] because the district attorney, as public prosecutor,
       must closely supervise transactions related to enforcement of the criminal
       law. . . .’ ” (38 Ops.Cal.Atty.Gen. 121, 122 (1961).) In Board of Supervisors
       v. Simpson (1951) 36 Cal. 2d 671, 674, the court held the district attorney and
       not the county counsel had the responsibility to bring civil red-light abatement
       actions which were compatible with his duties as public prosecutor.

              “Thus, even in counties where there is a county counsel, ‘[i]t is . . .
       clear that the district attorney’s duties as public prosecutor embrace more
       functions than the prosecution of criminal actions.’ (64 Ops.Cal.Atty.Gen.
       418, 422 (1981).) If such functions, though civil in nature, are closely related
       to and in furtherance of criminal law enforcement, then the district attorney
       may properly perform them. [Citations.]”

              We believe that the term “law enforcement” comprises more than simply the
enforcement of laws carrying criminal penalties. It is, under certain circumstances, an
appropriate function of a law enforcement agency to enforce laws for which civil penalties
are imposed. A public agency with law enforcement responsibilities does not cease to be a
law enforcement agency when it enforces such laws.

              In summary, the Supreme Court has determined that the management and
disposition of parking citations is a legitimate municipal function whether done by the
agency issuing the citations, or pursuant to contract by a city acting as a processing agency.
That function is to enforce the parking laws of the city; administering a parking citation
system is a law enforcement activity whether the citation carries a criminal or civil penalty.

               We thus conclude that a city, which by contract provides citation management
services to another city, may have access through its police department to CLETS to assist
it in performing its contractual responsibilities.

                                          *****




                                              5                                       98-1102